UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              2/14/2020
 Anthony B. Nelson,

                                   Plaintiff,
                                                               1:18-cv-11413 (AT) (SDA)
                    -against-
                                                               ORDER
 Diane Argyropoulous et al.,

                                  Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

I.     Plaintiff’s Motion To Compel

       Before the Court is Plaintiff’s motion to compel compliance with subpoenas to produce

documents directed to JPS Petroleum d/b/a Sunoco at 4090 Boston Road, Bronx, NY 10475. (See

Motion, ECF No. 79.) Plaintiff seeks documents regarding the names, addresses and telephone

numbers of employees who worked at the gas station on September 18, 2017 from 6:00 to 9:00

p.m. (See 12/10/2019 Subpoena, ECF No. 79, at 10; 1/3/2020 Subpoena, ECF No. 79, at 12.)

       Having reviewed Plaintiff’s motion and the attached subpoenas, the Court finds that

Plaintiff has not complied with the requirements of Federal Rule of Civil Procedure 45. As for the

first subpoena, dated December 10, 2019, Plaintiff appears to have attempted to personally serve

JPS Petroleum on December 16, 2019 by delivering a copy of the subpoena to an individual

named Shaw, who Plaintiff asserts runs the day-to-day operations at the gas station. (See Proof

of Service, dated Dec. 16, 2019, ECF No. 79, at 11.) However, Rule 45 requires service by a person

“who is at least 18 years old and not a party. . .[.]” Fed. R. Civ. P. 45(b)(1) (emphasis added).
       Moreover, it is not clear that Plaintiff served an authorized agent of JPS Petroleum. “When

a subpoena is to be served on a corporation, . . . the concept of ‘personal’ service is somewhat

obscured, because the entity is not a ‘person’ on whom service can be directly made.” Ferenczi

v. City of New York, No. 18-CV-03352 (FB) (SJB), 2019 WL 3842924, at *1 (E.D.N.Y. Aug. 14, 2019).

“Accordingly, service of a subpoena on an artificial entity may be made by using the analogous

method for service of process on that entity under Rule 4.” Id. (citing 9A Moore’s Federal Practice

§ 45.21 and cases). However, it is not clear that Shaw is authorized to accept service of process

particularly when, according to Plaintiff, Shaw indicated that Plaintiff could not give him the

subpoena. The Court also notes that, even if Shaw could accept service, the subpoenas are

unclear as to the time and place of production as they seek production of documents at JPS

Petroleum at an unspecified time between 9:00 a.m. and 5:00 p.m. across several days. (See

12/10/2019 Subpoena, ECF No. 79, at 10; 1/3/2020 Subpoena, ECF No. 79, at 12.)

       Plaintiff also attempted to serve JPS Petroleum with a second subpoena in January 2020

via certified mail. (See Proof of Service, dated January 14, 2020, ECF No. 79, at 14.) Rule 45

provides that “[s]erving a subpoena requires delivering a copy to the named person” but does

not indicate “whether ‘delivery’ necessitates in-hand, personal service or envisions other

methods of service.” Cadlerock Joint Venture, L.P. v. Adon Fruits & Vegetables Inc., No. 09-CV-

02507 (RRM) (RER), 2010 WL 2346283, at *2 (E.D.N.Y. Apr. 21, 2010), report and recommendation

adopted, 2010 WL 2346276 (E.D.N.Y. June 8, 2010). “Traditionally, district courts in [the Second]

Circuit have interpreted Rule 45 to require personal service.” Kenyon v. Simon & Schuster, Inc.,

No. 16-mc-00327 (JFK), 2016 WL 5930265, at *3 (S.D.N.Y. Oct. 11, 2016); see also 9A Charles Alan

Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 2454 (3d ed. 2009)



                                                2
(“longstanding interpretation” of Rule 45 requires personal service). However, courts have

recently authorized alternative service that is “reasonably designed to ensure that a witness

actually receives a subpoena[,]” Kenyon, 2016 WL 5930265, at *3 (citing cases), particularly when

“the [serving party] diligently . . . attempted to effectuate personal service and presented proof

that sufficient notice would be [given].” Cadlerock Joint Venture, 2010 WL 2346283, at *4

(internal citation omitted); see also JPMorgan Chase Bank, N.A. v. IDW Grp., No. 08-cv-09116

(PGG), 2009 WL 1313259, at *2-3 (S.D.N.Y. May 11, 2009) (granting application for service of

subpoena upon third party witness by certified mail).

       Here, Plaintiff did not seek authorization for service by mail, but even assuming service

by mail was proper, the subpoena suffers from the same lack of clarity in terms of compliance as

the December 2019 subpoena and, in any event, must be served by a non-party. Before the Court

will compel production, the Court must be satisfied that Defendants have been properly served.1

Thus, Plaintiff’s motion to compel is denied without prejudice. Nonetheless, a set forth below,

the Court will direct issuance of a new subpoena to be served by the United States Marshals

Service.

II.    Service Of The Subpoena By The U.S. Marshals Service

       Because the Court finds that the discovery sought by Plaintiff is relevant and proportional,

and because Plaintiff is a pro se litigant and proceeding in forma pauperis (see ECF No. 4), the

Court will direct the Clerk of Court to issue a new subpoena and will direct the United States

Marshals Service to serve the subpoena by certified mail. See, e.g., Verhow v. Hess, No. 13-CV-



1
 The Court also notes that Plaintiff’s motion to compel is deficient as he did not serve a copy on JPS
Petroleum.


                                                  3
00012 (JJM), 2014 WL 297342, at *1 (W.D.N.Y. Jan. 27, 2014) (directing service of Rule 45

subpoena by U.S. Marshals Service); see also 28 U.S.C. § 1915(d). “Service by mail by the United

States Marshals Service is a variation of service, and due to limited staff and budget constraints,

certified mail is used for service by the United States Marshals Service on many pleadings because

it provides a fair and economical means of serving process and has been found to comply with

the Due Process Clause.” Smith v. Benson, No. 08-cv-00485, 2011 WL 839736, at *1 (W.D.N.Y.

Mar. 7, 2011) (citations omitted).

III.      Conclusion

          For the foregoing reasons, Plaintiff’s motion to compel is DENIED WITHOUT PREJUDICE

and it is hereby ORDERED as follows:

          1. The Clerk of Court is directed to complete a subpoena form (AO 88B (Rev. 12/13)) to

              JPS Petroleum Inc. commanding it to produce the following documents: “Documents

              sufficient to show the names, addresses and telephone numbers of employees who

              worked on September 18, 2017 between 6:00 p.m. and 9:00 p.m.” 2 The place of

              production shall be Plaintiff’s address: 12B Broun Street Apt. 12B, Bronx, NY, 10475,

              and the date and time of production shall be twenty-one (21) days from the date of

              service at 5:00 p.m.

          2. The Clerk of Court is further instructed to complete a U.S. Marshals Service Process

              Receipt and Return form (“USM-285 form”) for JPS Petroleum Inc. using the following

              address (the address listed on the New York Department of State website): 4090

              Boston Road, Bronx, New York, 10475, and to deliver all necessary paperwork,


2
    Plaintiff is reminded that, as the requesting party, he may be required to pay the costs of production.


                                                       4
           including a copy of the subpoena and this Order, to the Marshals Service to effect

           service by certified mail.

       3. JPS Petroleum shall have fourteen (14) days from the date of service of the subpoena

           to move to quash or otherwise object to the subpoena.

       4. Absent any motion to quash or objections, JPS Petroleum shall produce the

           information sought by Plaintiff within twenty-one (21) days of the date of service of

           the subpoena.

       5. The deadline for the completion of discovery is extended until March 17, 2020 for the

           limited purpose of allowing Plaintiff to pursue the discovery that is the basis for the

           subpoena. Plaintiff shall file a letter regarding the status of any response to the

           subpoena within three (3) days of receiving a response, or on March 10, 2020,

           whichever is sooner.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff. In addition,

a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               February 14, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




                                                  5
